DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	This action is in response to the following communication: Non-provisional Application No. 16/688,673 filed on 11/19/2019.
3.	Claims 1-23 are pending.  

Claims 1, 9, 17 and 21 are independent claims.  

Claim Interpretation
4.	It is noted that Claim 1 recites intended use language.

Claim 1.  “instructions that, when executed”.
Appropriate corrections is required. 
Claim Rejections - 35 USC § 101
5.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

6.	Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory and/or abstract subject matter.  
	Claim1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because claim 1 recites “a logic system …” that has been reasonably interpreted as a computer program, software, listing per se (see paragraph [0002], of the specification).  Claim 1 recite the “logic system…” which does not fall within at least one of the four categories of patent eligible subject matter recited in 35 U.S.C 101 (process, machine, manufacture, or composition of matter), e.g., since the claim is directed to software. Therefore, claim 1 is rejected as non-statutory – see MPEP 7.05.01.  
	Claims 2-8 do not remedy the deficiencies of claim 1, and are also rejected as non-statutory.
Claim Rejections - 35 USC § 102

7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

8.	Claims 1-4, 17, 18, 21 and 22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Watson et al., US 2021/0039669 (hereinafter Watson).
   In regards to claim 1, Watson teaches:
A computer device comprising: a logic system; and operatively coupled to the logic system, a computer-memory system holding instructions that, when executed by the logic system, cause the computer device to instantiate a node of a blockchain having verifiable provenance (p. 23, [0201], see contract 956 may represent a so-called “smart contract.” Contract 956 represents an executable script or program for performing a transaction for a party, or between parties, to modify state of blockchain 948), (p. 22, [0198-0199], see consensus network 945 is a network of computing devices (or “nodes”) that implement a blockchain 948. Computing devices (not shown in FIG. 11) of the consensus network may represent any computing device able to execute smart contract 956. Consensus network 945 may, for instance, represent an Ethereum network of Ethereum virtual machines (EVMs), also known as an Ethereum blockchain platform, executing on hardware computing devices. Although only one smart contract 956 is illustrated, consensus network 945 may store and execute multiple different smart contracts 956 to facilitate the article registration and authentication and parameter validation techniques described herein. Blockchain 948 is a shared transactional database that includes a plurality of blocks, each block (other than the root) referencing at least one block created at an earlier time, each block bundling one or more transactions registered with the blockchain 948, and each block cryptographically secured) and (p. 27, [0248], see computing device 116 performs a validation operation validating a parameter determined by a vehicle such as PAAV 110 based on the first and second validation information (1070). Consensus network 945 may then execute the article properties method of smart contract 956 to add a transaction to article registry 950 of blockchain 948 that records the outcome of the validation operation (1072)). 
the blockchain including: a requestor block configured to specify at least one requested feature of a requested product (p. 26, [0227], see in the example approach of FIG. 12, blockchain 948 stores a smart contract 956 at a blockchain address. Computing device 116 measures a parameter associated with vehicle operation and saves the measured parameter as a first version of the parameter (1000)… Consensus network 945 executes the register method of smart contract 956 to add the validation transaction to article registry 950 of blockchain 948 (1014)) and (p. 23, [0208], see for example, article registry 950 represents blocks of blockchain 948 that store authentication information corresponding to a respective article of a plurality of articles 940).
an offerer block cryptographically linked to the requestor block (p. 22, [0198-0199], see consensus network 945 may store and execute multiple different smart contracts 956 to facilitate the article registration and authentication and parameter validation techniques described herein. Blockchain 948 is a shared transactional database that includes a plurality of blocks, each block (other than the root) referencing at least one block created at an earlier time, each block bundling one or more transactions registered with the blockchain 948, and each block cryptographically secured). 
the offerer block including offerer data that reveals a level of compliance of an offered product with respect to the at least one requested feature, the offerer data obtained by automated testing of the offered product (p. 26, [0227], see in the example approach of FIG. 12, blockchain 948 stores a smart contract 956 at a blockchain address. Computing device 116 measures a parameter associated with vehicle operation and saves the measured parameter as a first version of the parameter (1000)… Computing device 116 then writes a validation transaction recording the results to blockchain 948 (1012). Consensus network 945 executes the register method of smart contract 956 to add the validation transaction to article registry 950 of blockchain 948 (1014)) and (p. 20, [0180], see infrastructure data 532 comprises an identifier of the infrastructure article and infrastructure data 532 indicates a confidence level that the identifier correctly identifies the type of the infrastructure article. In some examples, the quality metric for a particular article of infrastructure is based on sets of infrastructure data collected over a time series, which may be used to detect trends. In some examples, the quality metric indicates a degree of contrast or a degree of decodability of a visual identifier).

   In regards to claim 2, Watson teaches:
the computer device is a first computer device, and wherein the blockchain is configured to receive the offerer data from a second computer device via an application-programming interface (API) or Microservice Architecture (MSA) (p. 22, [0199], see consensus network 945 receives transactions from transaction senders that invoke smart contract 956 to modify the blockchain 948 and consensus network 945 uses blockchain 948 for verification), (p. 19, [0175], see infrastructure component 536 may determine an average, median, mode, or any other aggregate or statistical value that collectively represents multiple samples of infrastructure data for the specific infrastructure article from multiple vehicles. In some examples, the quality metric may indicate a degree of quality of the article of infrastructure) and (p. 22, [0197], see vehicle operation validation system 900 of FIG. 11 includes a consensus network 945 having a blockchain 948, as well as computing devices 902, 904, 906 that present respective article registration API 962, write properties API 963, and read properties API 964 for interacting with the consensus network 945 to register and authenticate transactions with the blockchain 948 using one or more smart contracts 956).

   In regards to claim 3, Watson teaches:
the offerer data as received via the API or MSA is immutably time-stamped and immutably source-authenticated (p. 22, [0197-0199], see vehicle operation validation system 900 of FIG. 11 includes a consensus network 945 having a blockchain 948, as well as computing devices 902, 904, 906 that present respective article registration API 962, write properties API 963, and read properties API 964 for interacting with the consensus network 945 to register and authenticate transactions with the blockchain 948 using one or more smart contracts 956… Blockchain 948 is a shared transactional database that includes a plurality of blocks, each block (other than the root) referencing at least one block created at an earlier time, each block bundling one or more transactions registered with the blockchain 948, and each block cryptographically secured. Each block of blockchain 948 typically contains a hash pointer as a link to a previous block, a timestamp, and the transaction data for the transactions. By design, blockchains are inherently resistant to modification of the transaction data. Functionally, blockchain 948 serves as a distributed ledger that can record transactions between parties efficiently and in a verifiable and permanent way).

   In regards to claim 4, Watson teaches:
the at least one requested feature is specified based on a result of an automated test procedure to be conducted on the offered product (p. 26, [0227], see in the example approach of FIG. 12, blockchain 948 stores a smart contract 956 at a blockchain address. Computing device 116 measures a parameter associated with vehicle operation and saves the measured parameter as a first version of the parameter (1000)…  Computing device 116 then writes a validation transaction recording the results to blockchain 948 (1012). Consensus network 945 executes the register method of smart contract 956 to add the validation transaction to article registry 950 of blockchain 948 (1014)). 
the offerer data is obtained pursuant to conducting the automated test procedure on the offered product (p. 26, [0227], see in the example approach of FIG. 12, blockchain 948 stores a smart contract 956 at a blockchain address. Computing device 116 measures a parameter associated with vehicle operation and saves the measured parameter as a first version of the parameter (1000)… Computing device 116 then writes a validation transaction recording the results to blockchain 948 (1012). Consensus network 945 executes the register method of smart contract 956 to add the validation transaction to article registry 950 of blockchain 948 (1014)) and (p. 20, [0180], see infrastructure data 532 comprises an identifier of the infrastructure article and infrastructure data 532 indicates a confidence level that the identifier correctly identifies the type of the infrastructure article. In some examples, the quality metric for a particular article of infrastructure is based on sets of infrastructure data collected over a time series, which may be used to detect trends. In some examples, the quality metric indicates a degree of contrast or a degree of decodability of a visual identifier).

   In regards to claim 17, Watson teaches:
A computer-implemented method to (p. 23, [0201], see contract 956 may represent a so-called “smart contract.” Contract 956 represents an executable script or program for performing a transaction for a party, or between parties, to modify state of blockchain 948), (p. 22, [0198-0199], see consensus network 945 is a network of computing devices (or “nodes”) that implement a blockchain 948. Computing devices (not shown in FIG. 11) of the consensus network may represent any computing device able to execute smart contract 956. Consensus network 945 may, for instance, represent an Ethereum network of Ethereum virtual machines (EVMs), also known as an Ethereum blockchain platform, executing on hardware computing devices. Although only one smart contract 956 is illustrated, consensus network 945 may store and execute multiple different smart contracts 956 to facilitate the article registration and authentication and parameter validation techniques described herein. Blockchain 948 is a shared transactional database that includes a plurality of blocks, each block (other than the root) referencing at least one block created at an earlier time, each block bundling one or more transactions registered with the blockchain 948, and each block cryptographically secured) and (p. 27, [0248], see computing device 116 performs a validation operation validating a parameter determined by a vehicle such as PAAV 110 based on the first and second validation information (1070). Consensus network 945 may then execute the article properties method of smart contract 956 to add a transaction to article registry 950 of blockchain 948 that records the outcome of the validation operation (1072)). 
facilitate execution of a contract for procurement of a requested product (p. 26, [0227], see in the example approach of FIG. 12, blockchain 948 stores a smart contract 956 at a blockchain address. Computing device 116 measures a parameter associated with vehicle operation and saves the measured parameter as a first version of the parameter  (1000)… Consensus network 945 executes the register method of smart contract 956 to add the validation transaction to article registry 950 of blockchain 948 (1014)) and (p. 23, [0208], see for example, article registry 950 represents blocks of blockchain 948 that store authentication information corresponding to a respective article of a plurality of articles 940).
the method comprising: publishing a requestor block on a blockchain extending initial access permission to offerers of the requested product (p. 24, [0211], see the article properties method may permit article installers 970, governmental entity 980, or other user to specify additional information about article 940. In such cases, the article properties method is configured to receive the additional authentication information associated with article 940 and invoke a corresponding method of contract 956 to cause consensus network 945 to register an association between first authentication information (e.g., a unique identifier) corresponding to article 940 and second authentication information corresponding to article 940 in article registry 950 by adding at least one transaction to blockchain 948) and (p. 22, [0198-0199], see consensus network 945 may store and execute multiple different smart contracts 956 to facilitate the article registration and authentication and parameter validation techniques described herein. Blockchain 948 is a shared transactional database that includes a plurality of blocks, each block (other than the root) referencing at least one block created at an earlier time, each block bundling one or more transactions registered with the blockchain 948, and each block cryptographically secured). 
accessing the blockchain to receive a plurality of offerer blocks cryptographically linked to the requestor block (p. 22, [0198-0199], see consensus network 945 may store and execute multiple different smart contracts 956 to facilitate the article registration and authentication and parameter validation techniques described herein. Blockchain 948 is a shared transactional database that includes a plurality of blocks, each block (other than the root) referencing at least one block created at an earlier time, each block bundling one or more transactions registered with the blockchain 948, and each block cryptographically secured). 
each of the plurality of offerer blocks published by an offerer of the requested product (p. 25, [0224], see one or more of article installers 970, government entities 980, vehicle manufacturers 990, and/or vehicles 999 may be a node within consensus network 945 and may host a copy of blockchain 948. For example, various government entities (e.g., city, county, or state governments, such as a Department of Transportation) may store blockchain 948).
providing continued access permission to the blockchain to an approved subset of the offerers of the requested product (p. 22, [0198-0199], see consensus network 945 may store and execute multiple different smart contracts 956 to facilitate the article registration and authentication and parameter validation techniques described herein. Blockchain 948 is a shared transactional database that includes a plurality of blocks, each block (other than the root) referencing at least one block created at an earlier time, each block bundling one or more transactions registered with the blockchain 948, and each block cryptographically secured). 
accessing the blockchain to receive a subsequent offerer block from at least one of the approved subset of the offerers of the requested product (p. 22, [0199], see blockchain 948 is a shared transactional database that includes a plurality of blocks, each block (other than the root) referencing at least one block created at an earlier time, each block bundling one or more transactions registered with the blockchain 948, and each block cryptographically secured. Consensus network 945 receives transactions from transaction senders that invoke smart contract 956 to modify the blockchain 948 and consensus network 945 uses blockchain 948 for verification. Each block of blockchain 948 typically contains a hash pointer as a link to a previous block, a 1stamp, and the transaction data for the transactions).
the subsequent offerer block including offerer data that reveals a level of compliance of an offered product with respect to at least one requested feature of the requested product, the offerer data obtained by automated testing of the offered product (p. 26, [0227], see in the example approach of FIG. 12, blockchain 948 stores a smart contract 956 at a blockchain address. Computing device 116 measures a parameter associated with vehicle operation and saves the measured parameter as a first version of the parameter (1000)… Computing device 116 then writes a validation transaction recording the results to blockchain 948 (1012). Consensus network 945 executes the register method of smart contract 956 to add the validation transaction to article registry 950 of blockchain 948 (1014)) and (p. 20, [0180], see infrastructure data 532 comprises an identifier of the infrastructure article and infrastructure data 532 indicates a confidence level that the identifier correctly identifies the type of the infrastructure article. In some examples, the quality metric for a particular article of infrastructure is based on sets of infrastructure data collected over a time series, which may be used to detect trends. In some examples, the quality metric indicates a degree of contrast or a degree of decodability of a visual identifier).

   In regards to claim 18, Watson teaches:
providing continued access permission to the blockchain includes pruning the blockchain onto an access-restricted blockchain (p. 25, [0223], see in some examples, the read properties API 964 invokes a method of contract 956 that accesses only a subset of recent blocks of blockchain 948. In some cases, non-recent blocks may be discarded and thus no longer part of pathway registry 952).

   In regards to claim 21, Watson teaches:
A computer-implemented method to (p. 23, [0201], see contract 956 may represent a so-called “smart contract.” Contract 956 represents an executable script or program for performing a transaction for a party, or between parties, to modify state of blockchain 948), (p. 22, [0198-0199], see consensus network 945 is a network of computing devices (or “nodes”) that implement a blockchain 948. Computing devices (not shown in FIG. 11) of the consensus network may represent any computing device able to execute smart contract 956. Consensus network 945 may, for instance, represent an Ethereum network of Ethereum virtual machines (EVMs), also known as an Ethereum blockchain platform, executing on hardware computing devices. Although only one smart contract 956 is illustrated, consensus network 945 may store and execute multiple different smart contracts 956 to facilitate the article registration and authentication and parameter validation techniques described herein. Blockchain 948 is a shared transactional database that includes a plurality of blocks, each block (other than the root) referencing at least one block created at an earlier time, each block bundling one or more transactions registered with the blockchain 948, and each block cryptographically secured) and (p. 27, [0248], see computing device 116 performs a validation operation validating a parameter determined by a vehicle such as PAAV 110 based on the first and second validation information (1070). Consensus network 945 may then execute the article properties method of smart contract 956 to add a transaction to article registry 950 of blockchain 948 that records the outcome of the validation operation (1072)). 
facilitate execution of a contract for procurement of a requested product, the method comprising (p. 26, [0227], see in the example approach of FIG. 12, blockchain 948 stores a smart contract 956 at a blockchain address. Computing device 116 measures a parameter associated with vehicle operation and saves the measured parameter as a first version of the parameter (1000)… Consensus network 945 executes the register method of smart contract 956 to add the validation transaction to article registry 950 of blockchain 948 (1014)) and (p. 23, [0208], see for example, article registry 950 represents blocks of blockchain 948 that store authentication information corresponding to a respective article of a plurality of articles 940).
joining a network that supports a blockchain having at least one requestor block (p. 23, [0201], see contract 956 may represent a so-called “smart contract.” Contract 956 represents an executable script or program for performing a transaction for a party, or between parties, to modify state of blockchain 948), (p. 22, [0198-0199], see consensus network 945 is a network of computing devices (or “nodes”) that implement a blockchain 948. Computing devices (not shown in FIG. 11) of the consensus network may represent any computing device able to execute smart contract 956. Consensus network 945 may, for instance, represent an Ethereum network of Ethereum virtual machines (EVMs), also known as an Ethereum blockchain platform, executing on hardware computing devices. Although only one smart contract 956 is illustrated, consensus network 945 may store and execute multiple different smart contracts 956 to facilitate the article registration and authentication and parameter validation techniques described herein. Blockchain 948 is a shared transactional database that includes a plurality of blocks, each block (other than the root) referencing at least one block created at an earlier time, each block bundling one or more transactions registered with the blockchain 948, and each block cryptographically secured) and (p. 27, [0248], see computing device 116 performs a validation operation validating a parameter determined by a vehicle such as PAAV 110 based on the first and second validation information (1070). Consensus network 945 may then execute the article properties method of smart contract 956 to add a transaction to article registry 950 of blockchain 948 that records the outcome of the validation operation (1072)).
the at least one requestor block includes requestor data that specifies at least one requested feature of the requested product; accessing the at least one requestor block to receive the requestor data (p. 26, [0227], see in the example approach of FIG. 12, blockchain 948 stores a smart contract 956 at a blockchain address. Computing device 116 measures a parameter associated with vehicle operation and saves the measured parameter as a first version of the parameter (1000)… Consensus network 945 executes the register method of smart contract 956 to add the validation transaction to article registry 950 of blockchain 948 (1014)) and (p. 23, [0208], see for example, article registry 950 represents blocks of blockchain 948 that store authentication information corresponding to a respective article of a plurality of articles 940).
adding to the blockchain at least one offerer block cryptographically linked to each of the at least one requestor block (p. 22, [0198-0199], see consensus network 945 may store and execute multiple different smart contracts 956 to facilitate the article registration and authentication and parameter validation techniques described herein. Blockchain 948 is a shared transactional database that includes a plurality of blocks, each block (other than the root) referencing at least one block created at an earlier time, each block bundling one or more transactions registered with the blockchain 948, and each block cryptographically secured). 
the at least one offerer block includes offerer data that reveals a level of compliance of an offered product with respect to the at least one requested feature, and wherein the offerer data is obtained by automated testing of the offered product (p. 26, [0227], see in the example approach of FIG. 12, blockchain 948 stores a smart contract 956 at a blockchain address. Computing device 116 measures a parameter associated with vehicle operation and saves the measured parameter as a first version of the parameter (1000)… Computing device 116 then writes a validation transaction recording the results to blockchain 948 (1012). Consensus network 945 executes the register method of smart contract 956 to add the validation transaction to article registry 950 of blockchain 948 (1014)) and (p. 20, [0180], see infrastructure data 532 comprises an identifier of the infrastructure article and infrastructure data 532 indicates a confidence level that the identifier correctly identifies the type of the infrastructure article. In some examples, the quality metric for a particular article of infrastructure is based on sets of infrastructure data collected over a time series, which may be used to detect trends. In some examples, the quality metric indicates a degree of contrast or a degree of decodability of a visual identifier).

   In regards to claim 22, Watson teaches:
the at least one requested feature is specified based on a result of an automated test procedure to be conducted on the offered product, and wherein the offerer data is obtained pursuant to conducting the automated test procedure on the offered product (p. 26, [0227], see in the example approach of FIG. 12, blockchain 948 stores a smart contract 956 at a blockchain address. Computing device 116 measures a parameter associated with vehicle operation and saves the measured parameter as a first version of the parameter (1000)… Computing device 116 then writes a validation transaction recording the results to blockchain 948 (1012). Consensus network 945 executes the register method of smart contract 956 to add the validation transaction to article registry 950 of blockchain 948 (1014)) and (p. 20, [0180], see infrastructure data 532 comprises an identifier of the infrastructure article and infrastructure data 532 indicates a confidence level that the identifier correctly identifies the type of the infrastructure article. In some examples, the quality metric for a particular article of infrastructure is based on sets of infrastructure data collected over a time series, which may be used to detect trends. In some examples, the quality metric indicates a degree of contrast or a degree of decodability of a visual identifier).

Claim Rejections - 35 USC § 103

9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 9-10 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Watson in view of Brillinger, US 2018/0276777.
   In regards to claim 9, Watson teaches:
A computer-implemented method to (p. 23, [0201], see contract 956 may represent a so-called “smart contract.” Contract 956 represents an executable script or program for performing a transaction for a party, or between parties, to modify state of blockchain 948), (p. 22, [0198-0199], see consensus network 945 is a network of computing devices (or “nodes”) that implement a blockchain 948. Computing devices (not shown in FIG. 11) of the consensus network may represent any computing device able to execute smart contract 956. Consensus network 945 may, for instance, represent an Ethereum network of Ethereum virtual machines (EVMs), also known as an Ethereum blockchain platform, executing on hardware computing devices. Although only one smart contract 956 is illustrated, consensus network 945 may store and execute multiple different smart contracts 956 to facilitate the article registration and authentication and parameter validation techniques described herein. Blockchain 948 is a shared transactional database that includes a plurality of blocks, each block (other than the root) referencing at least one block created at an earlier time, each block bundling one or more transactions registered with the blockchain 948, and each block cryptographically secured) and (p. 27, [0248], see computing device 116 performs a validation operation validating a parameter determined by a vehicle such as PAAV 110 based on the first and second validation information (1070). Consensus network 945 may then execute the article properties method of smart contract 956 to add a transaction to article registry 950 of blockchain 948 that records the outcome of the validation operation (1072)). 
facilitate execution of a contract for procurement of a requested product, the method comprising: providing, via a network, requestor data that specifies a requested feature of the requested product (p. 26, [0227], see in the example approach of FIG. 12, blockchain 948 stores a smart contract 956 at a blockchain address. Computing device 116 measures a parameter associated with vehicle operation and saves the measured parameter as a first version of the parameter (1000)… Consensus network 945 executes the register method of smart contract 956 to add the validation transaction to article registry 950 of blockchain 948 (1014)) and (p. 23, [0208], see for example, article registry 950 represents blocks of blockchain 948 that store authentication information corresponding to a respective article of a plurality of articles 940).
the requested feature being specified in terms of a result of an automated test procedure and including an acceptable tolerance range (p. 26, [0227], see in the example approach of FIG. 12, blockchain 948 stores a smart contract 956 at a blockchain address. Computing device 116 measures a parameter associated with vehicle operation and saves the measured parameter as a first version of the parameter (1000)… Computing device 116 then writes a validation transaction recording the results to blockchain 948 (1012). Consensus network 945 executes the register method of smart contract 956 to add the validation transaction to article registry 950 of blockchain 948 (1014)) and (p. 20, [0180], see infrastructure data 532 comprises an identifier of the infrastructure article and infrastructure data 532 indicates a confidence level that the identifier correctly identifies the type of the infrastructure article. In some examples, the quality metric for a particular article of infrastructure is based on sets of infrastructure data collected over a time series, which may be used to detect trends. In some examples, the quality metric indicates a degree of contrast or a degree of decodability of a visual identifier).
extending access to the network to at least one offerer of the requested product (p. 22, [0198-0199], see consensus network 945 may store and execute multiple different smart contracts 956 to facilitate the article registration and authentication and parameter validation techniques described herein. Blockchain 948 is a shared transactional database that includes a plurality of blocks, each block (other than the root) referencing at least one block created at an earlier time, each block bundling one or more transactions registered with the blockchain 948, and each block cryptographically secured). 
receiving, via the network, offerer data that reveals a level of compliance of an offered product with respect to the requested feature (p. 24, [0211], see the article properties method may permit article installers 970, governmental entity 980, or other user to specify additional information about article 940. In such cases, the article properties method is configured to receive the additional authentication information associated with article 940 and invoke a corresponding method of contract 956 to cause consensus network 945 to register an association between first authentication information (e.g., a unique identifier) corresponding to article 940 and second authentication information corresponding to article 940 in article registry 950 by adding at least one transaction to blockchain 948) and (p. 22, [0198-0199], see consensus network 945 may store and execute multiple different smart contracts 956 to facilitate the article registration and authentication and parameter validation techniques described herein. Blockchain 948 is a shared transactional database that includes a plurality of blocks, each block (other than the root) referencing at least one block created at an earlier time, each block bundling one or more transactions registered with the blockchain 948, and each block cryptographically secured). 
the offerer data obtained pursuant to executing the automated test procedure on the offered product (p. 26, [0227], see in the example approach of FIG. 12, blockchain 948 stores a smart contract 956 at a blockchain address. Computing device 116 measures a parameter associated with vehicle operation and saves the measured parameter as a first version of the parameter (1000)… Computing device 116 then writes a validation transaction recording the results to blockchain 948 (1012). Consensus network 945 executes the register method of smart contract 956 to add the validation transaction to article registry 950 of blockchain 948 (1014)) and (p. 20, [0180], see infrastructure data 532 comprises an identifier of the infrastructure article and infrastructure data 532 indicates a confidence level that the identifier correctly identifies the type of the infrastructure article. In some examples, the quality metric for a particular article of infrastructure is based on sets of infrastructure data collected over a time series, which may be used to detect trends. In some examples, the quality metric indicates a degree of contrast or a degree of decodability of a visual identifier).
Watson doesn’t explicitly teach:
the access including a time-stamped, user-authenticated write permission.
However, Brillinger teaches such use: (p. 2, [0026], see the invention 100 comprises a front-end for client access, a back end repository 103 for storing content and resources, the path between the front end and back end being mediated by an analytics engine…The end user uses the front end user interface 101 to5 communicate with the SFTH platform 102 by sending a request to the SFTH platform 102. The end user is authenticated and authorized and then receives a response asynchronously from the SFTH platform 102. These steps are seen in FIG. 3. As seen therein, the end user uses the front end user interface 101 to communicate with the SFTH platform 102 by sending a request to the SFTH platform in step 301. The end user is authenticated and authorized and then receives a response asynchronously from the SFTH platform 102 in step 302…  using a serialized number issued by GS1 on the end user certificate and time stamped ensures transparency, validation and integrity).
Watson and Brillinger are analogous art because they are from the same field of endeavor, automated monitoring.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Watson and Brillinger before him or her, to modify the system of Watson to include the teachings of Brillinger, as a system for  safety monitoring, and accordingly it would enhance the system of Watson, which is focused on validating operation using pathway articles, because that would provide Watson with the ability to access timed data, as suggested by Brillinger (p. 2, [0026], p. 5, [0052]).      

   In regards to claim 10, Watson teaches:
the network includes a blockchain (p. 23, [0201], see contract 956 may represent a so-called “smart contract.” Contract 956 represents an executable script or program for performing a transaction for a party, or between parties, to modify state of blockchain 948), (p. 22, [0198-0199], see consensus network 945 is a network of computing devices (or “nodes”) that implement a blockchain 948. Computing devices (not shown in FIG. 11) of the consensus network may represent any computing device able to execute smart contract 956. Consensus network 945 may, for instance, represent an Ethereum network of Ethereum virtual machines (EVMs), also known as an Ethereum blockchain platform, executing on hardware computing devices. Although only one smart contract 956 is illustrated, consensus network 945 may store and execute multiple different smart contracts 956 to facilitate the article registration and authentication and parameter validation techniques described herein. Blockchain 948 is a shared transactional database that includes a plurality of blocks, each block (other than the root) referencing at least one block created at an earlier time, each block bundling one or more transactions registered with the blockchain 948, and each block cryptographically secured) and (p. 27, [0248], see computing device 116 performs a validation operation validating a parameter determined by a vehicle such as PAAV 110 based on the first and second validation information (1070). Consensus network 945 may then execute the article properties method of smart contract 956 to add a transaction to article registry 950 of blockchain 948 that records the outcome of the validation operation (1072)).  
the requestor data is encoded in a requestor block of the blockchain (p. 26, [0227], see in the example approach of FIG. 12, blockchain 948 stores a smart contract 956 at a blockchain address. Computing device 116 measures a parameter associated with vehicle operation and saves the measured parameter as a first version of the parameter (1000)…  Computing device 116 then writes a validation transaction recording the results to blockchain 948 (1012). Consensus network 945 executes the register method of smart contract 956 to add the validation transaction to article registry 950 of blockchain 948 (1014)). 
the offerer data is encoded in an offerer block of the blockchain (p. 26, [0227], see in the example approach of FIG. 12, blockchain 948 stores a smart contract 956 at a blockchain address. Computing device 116 measures a parameter associated with vehicle operation and saves the measured parameter as a first version of the parameter (1000)… Computing device 116 then writes a validation transaction recording the results to blockchain 948 (1012). Consensus network 945 executes the register method of smart contract 956 to add the validation transaction to article registry 950 of blockchain 948 (1014)) and (p. 20, [0180], see infrastructure data 532 comprises an identifier of the infrastructure article and infrastructure data 532 indicates a confidence level that the identifier correctly identifies the type of the infrastructure article. In some examples, the quality metric for a particular article of infrastructure is based on sets of infrastructure data collected over a time series, which may be used to detect trends. In some examples, the quality metric indicates a degree of contrast or a degree of decodability of a visual identifier). 
the offerer block is cryptographically linked to the requestor block (p. 22, [0198-0199], see consensus network 945 may store and execute multiple different smart contracts 956 to facilitate the article registration and authentication and parameter validation techniques described herein. Blockchain 948 is a shared transactional database that includes a plurality of blocks, each block (other than the root) referencing at least one block created at an earlier time, each block bundling one or more transactions registered with the blockchain 948, and each block cryptographically secured). 

   In regards to claim 12, Watson teaches:
accessing the blockchain via a user interface (Ul) executed on the computer device or on a different computer device (p. 22, [0199], see consensus network 945 receives transactions from transaction senders that invoke smart contract 956 to modify the blockchain 948 and consensus network 945 uses blockchain 948 for verification), (p. 19, [0175], see infrastructure component 536 may determine an average, median, mode, or any other aggregate or statistical value that collectively represents multiple samples of infrastructure data for the specific infrastructure article from multiple vehicles. In some examples, the quality metric may indicate a degree of quality of the article of infrastructure) and (p. 22, [0197], see vehicle operation validation system 900 of FIG. 11 includes a consensus network 945 having a blockchain 948, as well as computing devices 902, 904, 906 that present respective article registration API 962, write properties API 963, and read properties API 964 for interacting with the consensus network 945 to register and authenticate transactions with the blockchain 948 using one or more smart contracts 956).

   In regards to claim 13, Watson doesn’t explicitly teach:
the UI is configured to control an access permission of one or more nodes of the blockchain to data of the blockchain.
However, Brillinger teaches such use: (p. 2, [0026], see the invention 100 comprises a front-end for client access, a back end repository 103 for storing content and resources, the path between the front end and back end being mediated by an analytics engine…The end user uses the front end user interface 101 to communicate with the SFTH platform 102 by sending a request to the SFTH platform 102. The end user is authenticated and authorized and then receives a response asynchronously from the SFTH platform 102. These steps are seen in FIG. 3. As seen therein, the end user uses the front end user interface 101 to communicate with the SFTH platform 102 by sending a request to the SFTH platform in step 301. The end user is authenticated and authorized and then receives a response asynchronously from the SFTH platform 102 in step 302…  using a serialized number issued by GS1 on the end user certificate and time stamped ensures transparency, validation and integrity).
Watson and Brillinger are analogous art because they are from the same field of endeavor, automated monitoring.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Watson and Brillinger before him or her, to modify the system of Watson to include the teachings of Brillinger, as a system for  safety monitoring, and accordingly it would enhance the system of Watson, which is focused on validating operation using pathway articles, because that would provide Watson with the ability to access timed data, as suggested by Brillinger (p. 2, [0026], p. 5, [0052]).      

   In regards to claim 14, Watson teaches:
the UI is configured to facilitate addition of a new block to the blockchain (p. 24, [0211], see the article properties method may permit article installers 970, governmental entity 980, or other user to specify additional information about article 940. In such cases, the article properties method is configured to receive the additional authentication information associated with article 940 and invoke a corresponding method of contract 956 to cause consensus network 945 to register an association between first authentication information (e.g., a unique identifier) corresponding to article 940 and second authentication information corresponding to article 940 in article registry 950 by adding at least one transaction to blockchain 948).

   In regards to claim 15, Watson teaches:
the UI is configured to facilitate entry of data to one or more blocks of the blockchain (p. 24, [0211], see the article properties method may permit article installers 970, governmental entity 980, or other user to specify additional information about article 940. In such cases, the article properties method is configured to receive the additional authentication information associated with article 940 and invoke a corresponding method of contract 956 to cause consensus network 945 to register an association between first authentication information (e.g., a unique identifier) corresponding to article 940 and second authentication information corresponding to article 940 in article registry 950 by adding at least one transaction to blockchain 948).

11.	Claims 5 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Watson in view of Potanin et al., US 2022/0198446 (hereinafter Potanin). 
	In regards to claims 1, 4, 21 and 22 the rejections above are incorporated accordingly.
   In regards to claim 5, Watson teaches:
the at least one requested feature includes an acceptable tolerance range associated with the result of the automated test procedure (p. 20, [0180], see infrastructure data 532 comprises an identifier of the infrastructure article and infrastructure data 532 indicates a confidence level that the identifier correctly identifies the type of the infrastructure article. In some examples, the quality metric for a particular article of infrastructure is based on sets of infrastructure data collected over a time series, which may be used to detect trends. In some examples, the quality metric indicates a degree of contrast or a degree of decodability of a visual identifier) and (p. 27, [0248], see computing device 116 performs a validation operation validating a parameter determined by a vehicle such as PAAV 110 based on the first and second validation information (1070). Consensus network 945 may then execute the article properties method of smart contract 956 to add a transaction to article registry 950 of blockchain 948 that records the outcome of the validation operation (1072)). 
Watson doesn’t explicitly teach:
the level of compliance is assessed by comparing the offerer data to the result and associated acceptable tolerance range.
However, Potanin teaches such use: (p. 3, [0034], see each node is located in a respective enterprise which participates in the process of manufacture and sales of products and includes a blockchain platform node, an IPFS file system node, as well as one or more enterprise management information systems. Optionally, a blockchain platform node and IPFS file system node are integrated with one or more enterprise information systems, wherein the blockchain platform node has its own copy of the whole database of the blockchain platform…each node of the system for recording data related to the manufacture and sales of products should be provided with a node monitoring unit operatively connected to each enterprise management information system of the node of the system and configured to analyze all data recorded in one or more enterprise management information systems and extract, from these data, the data which correspond to the requirements of industry standards used in the enterprise (data related to processes of generating certificates or related thereto), and to generate artifacts based on the extracted data). 
Watson and Potanin are analogous art because they are from the same field of endeavor, automated monitoring.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Watson and Potanin before him or her, to modify the system of Watson to include the teachings of Potanin, as 
a system for  recording data, and accordingly it would enhance the system of Watson, which is focused on validating operation using pathway articles, because that would provide Watson with the ability to compare data as suggested by Potanin (p. 3, [0034], p. 6, [0050]).      

   In regards to claim 23, Watson teaches:
the at least one requested feature includes an acceptable tolerance range associated with the result of the automated test procedure (p. 26, [0227], see in the example approach of FIG. 12, blockchain 948 stores a smart contract 956 at a blockchain address. Computing device 116 measures a parameter associated with vehicle operation and saves the measured parameter as a first version of the parameter (1000)… Computing device 116 then writes a validation transaction recording the results to blockchain 948 (1012). Consensus network 945 executes the register method of smart contract 956 to add the validation transaction to article registry 950 of blockchain 948 (1014)) and (p. 20, [0180], see infrastructure data 532 comprises an identifier of the infrastructure article and infrastructure data 532 indicates a confidence level that the identifier correctly identifies the type of the infrastructure article. In some examples, the quality metric for a particular article of infrastructure is based on sets of infrastructure data collected over a time series, which may be used to detect trends. In some examples, the quality metric indicates a degree of contrast or a degree of decodability of a visual identifier).
Watson doesn’t explicitly teach:
the level of compliance is assessed by comparing the offerer data to the result and associated acceptable tolerance range.
However, Potanin teaches such use: (p. 3, [0034], see each node is located in a respective enterprise which participates in the process of manufacture and sales of products and includes a blockchain platform node, an IPFS file system node, as well as one or more enterprise management information systems. Optionally, a blockchain platform node and IPFS file system node are integrated with one or more enterprise information systems, wherein the blockchain platform node has its own copy of the whole database of the blockchain platform…each node of the system for recording data related to the manufacture and sales of products should be provided with a node monitoring unit operatively connected to each enterprise management information system of the node of the system and configured to analyze all data recorded in one or more enterprise management information systems and extract, from these data, the data which correspond to the requirements of industry standards used in the enterprise (data related to processes of generating certificates or related thereto), and to generate artifacts based on the extracted data). 
Watson and Potanin are analogous art because they are from the same field of endeavor, automated monitoring.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Watson and Potanin before him or her, to modify the system of Watson to include the teachings of Potanin, as a system for  recording data, and accordingly it would enhance the system of Watson, which is focused on validating operation using pathway articles, because that would provide Watson with the ability to compare data as suggested by Potanin (p. 3, [0034], p. 6, [0050]).      
12.	Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over Watson in view of Brillinger in view of Potanin
In regards to claim 9, the rejections above are incorporated respectively.
   In regards to claim 16, Watson and Brillinger, in particular Watson doesn’t explicitly teach:
the acceptable tolerance range includes one or more of an engineering-tolerance range and a process-tolerance range.
However, Potanin teaches such use: (p. 3, [0034], see each node is located in a respective enterprise which participates in the process of manufacture and sales of products and includes a blockchain platform node, an IPFS file system node, as well as one or more enterprise management information systems. Optionally, a blockchain platform node and IPFS file system node are integrated with one or more enterprise information systems, wherein the blockchain platform node has its own copy of the whole database of the blockchain platform…each node of the system for recording data related to the manufacture and sales of products should be provided with a node monitoring unit operatively connected to each enterprise management information system of the node of the system and configured to analyze all data recorded in one or more enterprise management information systems and extract, from these data, the data which correspond to the requirements of industry standards used in the enterprise (data related to processes of generating certificates or related thereto), and to generate artifacts based on the extracted data). 
Watson, Brillinger and Potanin are analogous art because they are from the same field of endeavor, automated monitoring.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Watson, Brillinger and Potanin before him or her, to modify the system of Watson and Brillinger, in particular Watson to include the teachings of Potanin, as a system for  recording data, and accordingly it would enhance the system of Watson, which is focused on validating operation using pathway articles, because that would provide Watson with the ability to compare data as suggested by Potanin (p. 3, [0034], p. 6, [0050]).      

13.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Watson in view of Biyani et al., US 20190036906 (hereinafter Biyani).
In regards to claim 1, the rejections above are incorporated respectively.
   In regards to claim 6, Watson doesn’t explicitly teach:
the at least one requested feature includes a state of software installation on the requested product, and wherein the offerer data confirms a state of software installation on the offered product.
However, Biyani teaches such use: (p. 6, [0064], see the blockchain code (containing a set of key value pairs representing the initial state of the application) is installed on the peer nodes and instantiated on the channel. The blockchain code contains logic defining a set of transaction instructions and the agreed upon an application request). 
Watson and Biyani are analogous art because they are from the same field of endeavor, automated monitoring.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Watson and Biyani before him or her, to modify the system of Watson to include the teachings of Biyani, as a system for IOT security and accordingly it would enhance the system of Watson, which is focused on validating operation using pathway articles, because that would provide Watson with the ability to access data status, as suggested by Biyani (p. 6, [0064],  P. 12, [0111]). 

14.	Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Watson in view of Morchon et al., WO 2018/224431  (hereinafter Morchon).
In regards to claims 1, the rejections above are incorporated respectively.
   In regards to claim 7, Watson doesn’t explicitly teach:
the at least one requested feature includes a design benchmark for design of the requested product, and wherein the offerer data establishes whether the design benchmark is satisfied in the design of the offered product.
However, Morchon teaches such use: (p. 32, lines 10-18, see ownership of designs in Digital Product Creation can be secured with Blockchain technologies. Tools and methodologies from Blockchain can be used to manage our product design data (and any other manufacturing data), our transaction and contracts for outsourced or allowed product fabrication, and order-to-cash procedures to obtain the value from our product designs when these designs are fabricated and sequentially controlled/owned by others… Data on each components, module, sub-system and system can be recorded including design rules, quality standards, and formats and so on).  
Watson and Morchon are analogous art because they are from the same field of endeavor, automated monitoring.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Watson and Morchon before him or her, to modify the system of Watson to include the teachings of Morchon, as a system for using blockchain,  and accordingly it would enhance the system of Watson, which is focused on validating operation using pathway articles, because that would provide Watson with the ability to utilize design rules, as suggested by Morchon (p. 32, lines 10-18, p. 68, last para.).  

   In regards to claim 8, Watson teaches:
the requestor block is a first requestor block, and wherein the blockchain includes a second requestor block added to the blockchain pursuant to requestor access of the offerer data (p. 26, [0227], see In the example approach of FIG. 12, blockchain 948 stores a smart contract 956 at a blockchain address. Computing device 116 measures a parameter associated with vehicle operation and saves the measured parameter as a first version of the parameter (1000)) and (p. 21, [0199], see blockchain 948 is a shared transactional database that includes a plurality of blocks, each block (other than the root) referencing at least one block created at an earlier time, each block bundling one or more transactions registered with the blockchain 948, and each block cryptographically secured. Consensus network 945 receives transactions from transaction senders that invoke smart contract 956 to modify the blockchain 948 and consensus network 945 uses blockchain 948 for verification. Each block of blockchain 948 typically contains a hash pointer as a link to a previous block, a timestamp, and the transaction data for the transactions).

Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Watson in view of Brillinger in view of Kuchar et al., US 2020/0027089 (hereinafter Kuchar). 
	In regards to claims 9 and 10, the rejections above are incorporated accordingly.
   In regards to claim 11, Watson teaches:
exchanging data between the blockchain and a computer device via an application-programming interface (API) or Micro service Architecture (MSA) (p. 22, [0199], see consensus network 945 receives transactions from transaction senders that invoke smart contract 956 to modify the blockchain 948 and consensus network 945 uses blockchain 948 for verification), (p. 19, [0175], see infrastructure component 536 may determine an average, median, mode, or any other aggregate or statistical value that collectively represents multiple samples of infrastructure data for the specific infrastructure article from multiple vehicles. In some examples, the quality metric may indicate a degree of quality of the article of infrastructure) and (p. 22, [0197], see vehicle operation validation system 900 of FIG. 11 includes a consensus network 945 having a blockchain 948, as well as computing devices 902, 904, 906 that present respective article registration API 962, write properties API 963, and read properties API 964 for interacting with the consensus network 945 to register and authenticate transactions with the blockchain 948 using one or more smart contracts 956).
Watson and Brillinger, in particular Watson doesn’t explicitly teach:
the API or MSA provides a template for each new block to be added to the blockchain.
However, Kuchar teaches such use: (p. 18, [0218], see the contract template data stores 2122 store smart contract templates. The contract distribution modules 2120 provide an interface (e.g., an API) that a party (e.g., an exchange) can use to modify/complete the smart contract template 2100 and acquire the completed smart contract for instantiation on the blockchain network 1800). 
Watson, Brillinger and Kuchar are analogous art because they are from the same field of endeavor, automated monitoring.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Watson, Brillinger and Kuchar before him or her, to modify the system of Watson and Brillinger, in particular Watson to include the teachings of Kuchar, as a system for blockchain safety, and accordingly it would enhance the system of Watson, which is focused on validating operation using pathway articles, because that would provide Watson with the ability to utili8ze a template as suggested by Kuchar (p. 18, [0218], p. 22, [0247]).      

15.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Watson in view of Padmanabhan et al., US 2020/0349564 (hereinafter Padmanabhan). 
In regards to claim 17, the rejections above are incorporated respectively.
   In regards to claim 19, Watson doesn’t explicitly teach:
providing continued access permission to the blockchain includes restricting the continued access permission to the blockchain from offerers not within the approved subset of the offerers of the requested product.
However, Padmanabhan teaches such use: (p. 6, [0045], see the mapper 314 can support mapping of blockchain objects between any number and variety of blockchain networks. The mappings can be declarative and input by administrators of the interoperability network, developers of any of the blockchain networks that participate in the interoperability, or similarly input by related user. The management of mappings can be limited by permissions to users of blockchains affected by the mappings, e.g., developers of blockchains into which a transaction object or similar blockchain object or data structure is being mapped). 
Watson and Padmanabhan are analogous art because they are from the same field of endeavor, automated monitoring.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Watson and Padmanabhan before him or her, to modify the system of Watson to include the teachings of Padmanabhan, as a system for decentralized consensus ledgers, and accordingly it would enhance the system of Watson, which is focused on validating operation using pathway articles, because that would provide Watson with the ability to access blockchain permissions, as suggested by Padmanabhan (p. 6, [0045], p. 14, [0100]).      

16.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Watson in view of Tuma et al., US 2019/0188787 (hereinafter Tuma). 
In regards to claim 17, the rejections above are incorporated respectively.
	   In regards to claim 20, Watson doesn’t explicitly teach:
the requestor block includes a bid request, and wherein each of the plurality of offerer blocks includes a bid specification.
However, Tuma teaches such use: (p. 8, [0067], see as further shown in FIG. 4, process 400 may include providing the offer with the optimized parameters to a device associated with the blockchain smart contract (block 440). For example, a first device 210 may provide the offer with the optimized parameters to a second device 210 associated with the blockchain smart contract. In some implementations, as described above in connection with FIG. 1F, the first device 210 may provide the offer with the optimized parameters (e.g., the time stamp, the selling price, the offered quantity, and the other specifications) to the second device 210. In some implementations, the blockchain node of the first device 210 may provide the offer with the optimized parameters to the smart contract of the second device 210). 
Watson and Tuma are analogous art because they are from the same field of endeavor, automated monitoring.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Watson and Tuma before him or her, to modify the system of Watson to include the teachings of Tuma, as a system for blockchain analysis, and accordingly it would enhance the system of Watson, which is focused on validating operation using pathway articles, because that would provide Watson with the ability to access offer specifications, as suggested by Tuma (p. 8, [0067], p. 10, [0088]).      

Conclusion

17.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent Application Publications

Irwin et al., 20210149365

Small et al., 11107168

18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evral Bodden whose telephone number is 571-272-3455.  The examiner can normally be reached on Monday to Friday, 8:30 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EVRAL E BODDEN/Primary Examiner, Art Unit 2193